 1 ROBERT V. PRONGAY (#270796)
     JONATHAN M. ROTTER (#234137)
 2 JENNIFER M. LEINBACH (#281404)
     GLANCY PRONGAY & MURRAY LLP
 3 1925 Century Park East, Suite 2100
     Los Angeles, CA 90067
 4 Telephone: (310) 201-9150
     Facsimile: (310) 201-9160
 5 Email: info@glancylaw.com

 6 Attorney for Plaintiff and the Proposed
     Class
 7
                          UNITED STATES DISTRICT COURT
 8                       CENTRAL DISTRICT OF CALIFORNIA
 9                             WESTERN DIVISION
10
     John E. Lautemann, Individually and       CASE NO. 2:18-cv-10049-PA-RAO
11 On Behalf of All Others Similarly
     Situated,
12                                             STIPULATED PROTECTIVE
                   Plaintiff,                  ORDER1
13
     v.
14
     Bird Rides, Inc.,
15
                    Defendant.
16

17

18

19

20

21

22

23

24

25
     This Stipulated Protective Order is substantially based on the model protective
     1

26 order provided under Magistrate Judge Rozella A. Oliver’s Procedures. Other than
   caption information and formatting, changes from the model protective order are
27
   shown here in redline.
28


                                 STIPULATED PROTECTIVE ORDER
 1 1.      A. PURPOSES AND LIMITATIONS
 2         Discovery in this action is likely to involve production of confidential,
 3 proprietary or private information for which special protection from public

 4 disclosure and from use for any purpose other than prosecuting this litigation may be

 5 warranted. Accordingly, the parties hereby stipulate to and petition the Court to

 6 enter the following Stipulated Protective Order. The parties acknowledge that this

 7 Order does not confer blanket protections on all disclosures or responses to

 8 discovery and that the protection it affords from public disclosure and use extends

 9 only to the limited information or items that are entitled to confidential treatment

10 under the applicable legal principles.

11         B. GOOD CAUSE STATEMENT
12
           Defendant Bird Rides, Inc. operates an electronic scooter rental business in
13
     which customers rent scooters through a mobile application on iPhone and Android
14
     devices. The market for this business is competitive, and the information Plaintiff
15
     seeks to prove his and the class’s claims for trespass and nuisance will involve trade
16
     secrets, customer and pricing lists and other valuable research, development,
17
     commercial, financial, technical and/or proprietary information for which special
18
     protection from public disclosure and from use for any purpose other than
19
     prosecution of this action is warranted.
20
           Such confidential and proprietary materials and information consist of, among
21
     other things, confidential business or financial information, information regarding
22
     confidential business practices, or other confidential research, development, or
23
     commercial information (including information implicating privacy rights of third
24
     parties), information otherwise generally unavailable to the public, or which may be
25
     privileged or otherwise protected from disclosure under state or federal statutes,
26
     court rules, case decisions, or common law. Accordingly, to expedite the flow of
27
     information, to facilitate the prompt resolution of disputes over confidentiality of
28

                                  STIPULATED PROTECTIVE ORDER
                                               1
 1 discovery materials, to adequately protect information the parties are entitled to keep

 2 confidential, to ensure that the parties are permitted reasonable necessary uses of

 3 such material in preparation for and in the conduct of trial, to address their handling

 4 at the end of the litigation, and serve the ends of justice, a protective order for such

 5 information is justified in this matter. It is the intent of the parties that information

 6 will not be designated as confidential for tactical reasons and that nothing be so

 7 designated without a good faith belief that it has been maintained in a confidential,

 8 non-public manner, and there is good cause why it should not be part of the public

 9 record of this case.

10

11        C. ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER SEAL
12        The parties further acknowledge, as set forth in Section 12.3, below, that this
13 Stipulated Protective Order does not entitle them to file confidential information

14 under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed

15 and the standards that will be applied when a party seeks permission from the court

16 to file material under seal.

17        There is a strong presumption that the public has a right of access to judicial
18 proceedings and records in civil cases. In connection with non-dispositive motions,

19 good cause must be shown to support a filing under seal. See Kamakana v. City and

20 County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors

21 Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Elecs., Inc.,

22 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders require

23 good cause showing), and a specific showing of good cause or compelling reasons

24 with proper evidentiary support and legal justification, must be made with respect to

25 Protected Material that a party seeks to file under seal. The parties’ mere designation

26 of Disclosure or Discovery Material as CONFIDENTIAL does not—without the

27 submission of competent evidence by declaration, establishing that the material

28

                                  STIPULATED PROTECTIVE ORDER
                                               2
 1 sought to be filed under seal qualifies as confidential, privileged, or otherwise

 2 protectable—constitute good cause.

 3         Further, if a party requests sealing related to a dispositive motion or trial, then
 4 compelling reasons, not only good cause, for the sealing must be shown, and the

 5 relief sought shall be narrowly tailored to serve the specific interest to be protected.

 6 See Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir. 2010). For

 7 each item or type of information, document, or thing sought to be filed or introduced

 8 under seal in connection with a dispositive motion or trial, the party seeking

 9 protection must articulate compelling reasons, supported by specific facts and legal

10 justification, for the requested sealing order. Again, competent evidence supporting

11 the application to file documents under seal must be provided by declaration.

12        Any document that is not confidential, privileged, or otherwise protectable in
13 its entirety will not be filed under seal if the confidential portions can be redacted. If

14 documents can be redacted, then a redacted version for public viewing, omitting

15 only the confidential, privileged, or otherwise protectable portions of the document,

16 shall be filed. Any application that seeks to file documents under seal in their

17 entirety should include an explanation of why redaction is not feasible.

18

19 2.     DEFINITIONS
20        2.1 Action: This pending federal lawsuit.
21        2.2 Challenging Party: a Party or Non-Party that challenges the designation of
22 information or items under this Order.

23        2.3 “CONFIDENTIAL” Information or Items: information (regardless of how
24 it is generated, stored or maintained) or tangible things that qualify for protection

25 under Federal Rule of Civil Procedure 26(c), and as specified above in the Good

26 Cause Statement.

27        2.4     “HIGHLY CONFIDENTIAL – OUTSIDE ATTORNEYS EYES
28 ONLY”: extremely sensitive “CONFIDENTIAL” Information or Items, disclosure

                                 STIPULATED PROTECTIVE ORDER
                                              3
 1 of which to another Party or Non-Party would create a substantial risk of serious

 2 harm that could not be avoided by less restrictive means, which may include but is

 3 not limited to: (a) trade secrets as defined under Cal. Civ. Code § 3426.1(d) or 18

 4 U.S.C. § 1839(3); (b) research and development data or information; (c) technical,

 5 financial, or marketing data or information; (d) commercially sensitive competitive

 6 or strategic information; (e) commercially sensitive information obtained from a

 7 nonparty pursuant to a current nondisclosure agreement; and (f) commercial

 8 agreements, settlement agreements or settlement communications, the disclosure of

 9 which is likely to cause serious and immediate harm to the competitive position of

10 the producing party.

11         2.5 Counsel: Outside Counsel of Record and House Counsel (as well as their
12 support staff).

13         2.6 Designating Party: a Party or Non-Party that designates information or
14 items    that it produces in disclosures or in responses to discovery as
15 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – OUTSIDE ATTORNEYS

16 EYES ONLY”.

17         2.7 Disclosure or Discovery Material: all items or information, regardless of
18 the medium or manner in which it is generated, stored, or maintained (including,

19 among other things, testimony, transcripts, and tangible things), that are produced or

20 generated in disclosures or responses to discovery in this matter.

21         2.8 Expert: a person with specialized knowledge or experience in a matter
22 pertinent to the litigation who has been retained by a Party or its counsel to serve as

23 an expert witness or as a consultant in this Action.

24         2.9 House Counsel: attorneys who are employees of a party to this Action.
25 House Counsel does not include Outside Counsel of Record or any other outside

26 counsel.

27         2.10 Non-Party: any natural person, partnership, corporation, association or
28 other legal entity not named as a Party to this action.

                                STIPULATED PROTECTIVE ORDER
                                             4
 1        2.11 Outside Counsel of Record: attorneys who are not employees of a party
 2 to this Action but are retained to represent or advise a party to this Action and have

 3 appeared in this Action on behalf of that party or are affiliated with a law firm that

 4 has appeared on behalf of that party, and includes support staff.

 5        2.12 Party: any party to this Action, including all of its officers, directors,
 6 employees, consultants, retained experts, and Outside Counsel of Record (and their

 7 support staffs).

 8        2.13 Producing Party: a Party or Non-Party that produces Disclosure or
 9 Discovery Material in this Action.

10        2.14 Professional Vendors: persons or entities that provide litigation support
11 services (e.g., photocopying, videotaping, translating, preparing exhibits or

12 demonstrations, and organizing, storing, or retrieving data in any form or medium)

13 and their employees and subcontractors.

14        2.15 Protected Material: any Disclosure or Discovery Material that is
15 designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – OUTSIDE

16 ATTORNEYS EYES ONLY.”

17        2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
18 from a Producing Party.

19

20 3.     SCOPE
21        The protections conferred by this Stipulation and Order cover not only
22 Protected Material (as defined above), but also (1) any information copied or

23 extracted from Protected Material; (2) all copies, excerpts, summaries, or

24 compilations of Protected Material; and (3) any testimony, conversations, or

25 presentations by Parties or their Counsel that might reveal Protected Material. Any

26 use of Protected Material at trial shall be governed by the orders of the trial judge.

27 This Order does not govern the use of Protected Material at trial.

28

                                STIPULATED PROTECTIVE ORDER
                                             5
 1 4.        DURATION
 2          Once a case proceeds to trial, information that was designated as
 3 CONFIDENTIAL or maintained pursuant to this protective order used or introduced

 4 as an exhibit at trial becomes public and will be presumptively available to all

 5 members of the public, including the press, unless compelling reasons supported by

 6 specific factual findings to proceed otherwise are made to the trial judge in advance

 7 of the trial. See Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause”

 8 showing for sealing documents produced in discovery from “compelling reasons”

 9 standard when merits-related documents are part of court record). Accordingly, the

10 terms of this protective order do not extend beyond the commencement of the trial.

11

12
     5.     DESIGNATING PROTECTED MATERIAL
13
           5.1 Exercise of Restraint and Care in Designating Material for Protection.
14
     Each Party or Non-Party that designates information or items for protection under
15
     this Order must take care to limit any such designation to specific material that
16
     qualifies under the appropriate standards. The Designating Party must designate for
17
     protection only those parts of material, documents, items or oral or written
18
     communications that qualify so that other portions of the material, documents, items
19
     or communications for which protection is not warranted are not swept unjustifiably
20
     within the ambit of this Order.
21
          Mass, indiscriminate or routinized designations are prohibited. Designations
22
     that are shown to be clearly unjustified or that have been made for an improper
23
     purpose (e.g., to unnecessarily encumber the case development process or to impose
24
     unnecessary expenses and burdens on other parties) may expose the Designating
25
     Party to sanctions.
26

27

28

                                 STIPULATED PROTECTIVE ORDER
                                              6
 1        If it comes to a Designating Party’s attention that information or items that it
 2 designated for protection do not qualify for protection, that Designating Party must

 3 promptly notify all other Parties that it is withdrawing the inapplicable designation.

 4        5.2 Manner and Timing of Designations. Except as otherwise provided in this
 5 Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise

 6 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection

 7 under this Order must be clearly so designated before the material is disclosed or

 8 produced.

 9        Designation in conformity with this Order requires:
10        (a) for information in documentary form (e.g., paper or electronic documents,
11 but excluding transcripts of depositions or other pretrial or trial proceedings), that

12 the Producing Party affix at a minimum, the legend “CONFIDENTIAL” or

13 “HIGHLY        CONFIDENTIAL – OUTSIDE ATTORNEYS EYES ONLY”
14 (hereinafter    “CONFIDENTIAL legend” or “HIGHLY CONFIDENTIAL –
15 OUTSIDE ATTORNEYS EYES ONLY” legend), to each page that contains

16 protected material. If only a portion of the material on a page qualifies for

17 protection, the Producing Party also must clearly identify the protected portion(s)

18 (e.g., by making appropriate markings in the margins).

19        A Party or Non-Party that makes original documents available for inspection
20 need not designate them for protection until after the inspecting Party has indicated

21 which documents it would like copied and produced. During the inspection and

22 before the designation, all of the material made available for inspection shall be

23 deemed      “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – OUTSIDE
24 ATTORNEYS EYES ONLY.”                After the inspecting Party has identified the
25 documents it wants copied and produced, the Producing Party must determine which

26 documents, or portions thereof, qualify for protection under this Order. Then, before

27 producing      the specified documents, the Producing Party must affix the
28 “CONFIDENTIAL          legend” or “HIGHLY CONFIDENTIAL – OUTSIDE
                                STIPULATED PROTECTIVE ORDER
                                             7
 1 ATTORNEYS EYES ONLY legend” to each page that contains Protected Material.

 2 If only a portion of the material on a page qualifies for protection, the Producing

 3 Party also must clearly identify the protected portion(s) (e.g., by making appropriate

 4 markings in the margins).

 5        (b) for testimony given in depositions that the Designating Party identifies the
 6 Disclosure or Discovery Material on the record, before the close of the deposition all

 7 protected testimony.

 8        (c) for information produced in some form other than documentary and for
 9 any other tangible items, that the Producing Party affix in a prominent place on the

10 exterior of the container or containers in which the information is stored the legend

11 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – OUTSIDE ATTORNEYS

12 EYES ONLY.” If only a portion or portions of the information warrants protection,

13 the Producing Party, to the extent practicable, shall identify the protected portion(s).

14        5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent
15 failure to designate qualified information or items does not, standing alone, waive

16 the Designating Party’s right to secure protection under this Order for such material.

17 Upon timely correction of a designation, the Receiving Party must make reasonable

18 efforts to assure that the material is treated in accordance with the provisions of this

19 Order.

20 6.        CHALLENGING CONFIDENTIALITY DESIGNATIONS
21          6.1 Timing of Challenges. Any Party or Non-Party may challenge a
22 designation of confidentiality at any time that is consistent with the Court’s

23 Scheduling Order.

24          6.2 Meet and Confer. The Challenging Party shall initiate the dispute
25 resolution process under Local Rule 37.1 et seq.

26          6.3 The burden of persuasion in any such challenge proceeding shall be on
27 the Designating Party. Frivolous challenges, and those made for an improper

28 purpose (e.g., to harass or impose unnecessary expenses and burdens on other

                                 STIPULATED PROTECTIVE ORDER
                                              8
 1 parties) may expose the Challenging Party to sanctions. Unless the Designating

 2 Party has waived or withdrawn the confidentiality designation, all parties shall

 3 continue to afford the material in question the level of protection to which it is

 4 entitled under the Producing Party’s designation until the Court rules on the

 5 challenge.

 6

 7 7.      ACCESS TO AND USE OF PROTECTED MATERIAL
 8        7.1     Basic Principles. A Receiving Party may use Protected Material that is
 9 disclosed or produced by another Party or by a Non-Party in connection with this

10 Action only for prosecuting, defending or attempting to settle this Action. Such

11 Protected Material may be disclosed only to the categories of persons and under the

12 conditions described in this Order. When the Action has been terminated, a

13 Receiving Party must comply with the provisions of section 13 below (FINAL

14 DISPOSITION).

15        Protected Material must be stored and maintained by a Receiving Party at a
16 location and in a secure manner that ensures that access is limited to the persons

17 authorized under this Order.

18        7.2        Disclosure of “CONFIDENTIAL” Information or Items. Unless
19 otherwise ordered by the court or permitted in writing by the Designating Party, a

20 Receiving     Party   may      disclose   any   information   or   item   designated
21 “CONFIDENTIAL” only to:

22              (a) the Receiving Party’s Outside Counsel of Record in this Action, as
23 well as employees of said Outside Counsel of Record to whom it is reasonably

24 necessary to disclose the information for this Action;

25              (b) the officers, directors, and employees (including House Counsel) of
26 the Receiving Party to whom disclosure is reasonably necessary for this Action;

27

28

                                STIPULATED PROTECTIVE ORDER
                                             9
 1              (c) Experts (as defined in this Order) of the Receiving Party to whom
 2 disclosure is reasonably necessary for this Action and who have signed the

 3 “Acknowledgment and Agreement to Be Bound” (Exhibit A);

 4              (d) the court and its personnel;
 5              (e) court reporters and their staff;
 6              (f) professional jury or trial consultants, mock jurors, and Professional
 7 Vendors to whom disclosure is reasonably necessary for this Action and who have

 8 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

 9              (g) the author or recipient of a document containing the information or a
10 custodian or other person who otherwise possessed or knew the information;

11              (h) during their depositions, witnesses, and attorneys for witnesses, in the
12 Action to whom disclosure is reasonably necessary provided: (1) the deposing party

13 requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will

14 not be permitted to keep any confidential information unless they sign the

15 “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise

16 agreed by the Designating Party or ordered by the court. Pages of transcribed

17 deposition testimony or exhibits to depositions that reveal Protected Material may

18 be separately bound by the court reporter and may not be disclosed to anyone except

19 as permitted under this Stipulated Protective Order; and

20              (i) any mediator or settlement officer, and their supporting personnel,
21 mutually agreed upon by any of the parties engaged in settlement discussions.

22        7.3    Disclosure      of    “HIGHLY         CONFIDENTIAL        –    OUTSIDE
23 ATTORNEYS EYES ONLY” Information or Items. Unless otherwise ordered by

24 the court or permitted in writing by the Designating Party, a Receiving Party may

25 disclose any information or item designated “HIGHLY CONFIDENTIAL –

26 OUTSIDE ATTORNEYS EYES ONLY” only to:

27

28

                                  STIPULATED PROTECTIVE ORDER
                                               10
 1             (a) the Receiving Party’s Outside Counsel of Record in this Action, as
 2 well as employees of said Outside Counsel of Record to whom it is reasonably

 3 necessary to disclose the information for this Action;

 4             (b) Experts (as defined in this Order) of the Receiving Party to whom
 5 disclosure is reasonably necessary for this Action and who have signed the

 6 “Acknowledgment and Agreement to Be Bound” (Exhibit A);

 7             (c) the court and its personnel;
 8             (d) court reporters and their staff;
 9             (e) professional jury or trial consultants, mock jurors, and Professional
10 Vendors to whom disclosure is reasonably necessary for this Action and who have

11 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

12             (f) the author or recipient of a document containing the information or a
13 custodian or other person who otherwise possessed or knew the information;

14             (g) during their depositions, witnesses, and attorneys for witnesses, in the
15 Action to whom disclosure is reasonably necessary provided: (1) the deposing party

16 requests that the witness sign the form attached as Exhibit 1 hereto; (2) the witness

17 is the producing party or the producing party’s current or former employee, officer,

18 or agent; or the producing party is provided notice of the disclosure of such

19 materials at least two court days ahead of the disclosure; and (3) they will not be

20 permitted    to   keep   any     confidential      information   unless   they   sign   the
21 “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise

22 agreed by the Designating Party or ordered by the court. Pages of transcribed

23 deposition testimony or exhibits to depositions that reveal Protected Material may

24 be separately bound by the court reporter and may not be disclosed to anyone except

25 as permitted under this Stipulated Protective Order; and

26             (h) any mediator or settlement officer, and their supporting personnel,
27 mutually agreed upon by any of the parties engaged in settlement discussions.

28

                                  STIPULATED PROTECTIVE ORDER
                                               11
 1 8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
 2        IN OTHER LITIGATION
 3         If a Party is served with a subpoena or a court order issued in other litigation
 4 that compels disclosure of any information or items designated in this Action as

 5 “CONFIDENTIAL,” that Party must:

 6             (a) promptly notify in writing the Designating Party. Such notification
 7 shall include a copy of the subpoena or court order;

 8             (b) promptly notify in writing the party who caused the subpoena or
 9 order to issue in the other litigation that some or all of the material covered by the

10 subpoena or order is subject to this Protective Order. Such notification shall include

11 a copy of this Stipulated Protective Order; and

12             (c) cooperate with respect to all reasonable procedures sought to be
13 pursued by the Designating Party whose Protected Material may be affected.

14        If the Designating Party timely seeks a protective order, the Party served with
15 the subpoena or court order shall not produce any information designated in this

16 action as “CONFIDENTIAL” before a determination by the court from which the

17 subpoena or order issued, unless the Party has obtained the Designating Party’s

18 permission. The Designating Party shall bear the burden and expense of seeking

19 protection in that court of its confidential material and nothing in these provisions

20 should be construed as authorizing or encouraging a Receiving Party in this Action

21 to disobey a lawful directive from another court.

22

23 9.     NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
24        IN THIS LITIGATION
25             (a) The terms of this Order are applicable to information produced by a
26 Non-Party in this Action and designated as “CONFIDENTIAL.” Such information

27 produced by Non-Parties in connection with this litigation is protected by the

28

                                STIPULATED PROTECTIVE ORDER
                                             12
 1 remedies and relief provided by this Order. Nothing in these provisions should be

 2 construed as prohibiting a Non-Party from seeking additional protections.

 3             (b) In the event that a Party is required, by a valid discovery request, to
 4 produce a Non-Party’s confidential information in its possession, and the Party is

 5 subject to an agreement with the Non-Party not to produce the Non-Party’s

 6 confidential information, then the Party shall:

 7                (1) promptly notify in writing the Requesting Party and the Non-Party
 8 that some or all of the information requested is subject to a confidentiality

 9 agreement with a Non-Party;

10                (2) promptly provide the Non-Party with a copy of the Stipulated
11 Protective Order in this Action, the relevant discovery request(s), and a reasonably

12 specific description of the information requested; and

13                (3) make the information requested available for inspection by the
14 Non-Party, if requested.

15             (c) If the Non-Party fails to seek a protective order from this court within
16 14 days of receiving the notice and accompanying information, the Receiving Party

17 may produce the Non-Party’s confidential information responsive to the discovery

18 request. If the Non-Party timely seeks a protective order, the Receiving Party shall

19 not produce any information in its possession or control that is subject to the

20 confidentiality agreement with the Non-Party before a determination by the court.

21 Absent a court order to the contrary, the Non-Party shall bear the burden and

22 expense of seeking protection in this court of its Protected Material.

23

24 10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
25        If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
26 Protected Material to any person or in any circumstance not authorized under this

27 Stipulated Protective Order, the Receiving Party must immediately (a) notify in

28 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts

                                STIPULATED PROTECTIVE ORDER
                                             13
 1 to retrieve all unauthorized copies of the Protected Material, (c) inform the person or

 2 persons to whom unauthorized disclosures were made of all the terms of this Order,

 3 and (d) request such person or persons to execute the “Acknowledgment and

 4 Agreement to Be Bound” that is attached hereto as Exhibit A.

 5

 6 11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 7        PROTECTED MATERIAL
 8        When a Producing Party gives notice to Receiving Parties that certain
 9 inadvertently produced material is subject to a claim of privilege or other protection,

10 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil

11 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure

12 may be established in an e-discovery order that provides for production without

13 prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar

14 as the parties reach an agreement on the effect of disclosure of a communication or

15 information covered by the attorney-client privilege or work product protection, the

16 parties may incorporate their agreement in the stipulated protective order submitted

17 to the court.

18

19 12.    MISCELLANEOUS
20        12.1 Right to Further Relief. Nothing in this Order abridges the right of any
21 person to seek its modification by the Court in the future.

22        12.2 Right to Assert Other Objections. By stipulating to the entry of this
23 Protective Order, no Party waives any right it otherwise would have to object to

24 disclosing or producing any information or item on any ground not addressed in this

25 Stipulated Protective Order. Similarly, no Party waives any right to object on any

26 ground to use in evidence of any of the material covered by this Protective Order.

27        12.3 Filing Protected Material. A Party that seeks to file under seal any
28 Protected Material must comply with Local Civil Rule 79-5. Protected Material may

                                STIPULATED PROTECTIVE ORDER
                                             14
 1 only be filed under seal pursuant to a court order authorizing the sealing of the

 2 specific Protected Material at issue. If a Party’s request to file Protected Material

 3 under seal is denied by the court, then the Receiving Party may file the information

 4 in the public record unless otherwise instructed by the court.

 5

 6 13.     FINAL DISPOSITION
 7        After the final disposition of this Action, as defined in paragraph 4, within 60
 8 days of a written request by the Designating Party, each Receiving Party must return

 9 all Protected Material to the Producing Party or destroy such material. As used in

10 this subdivision, “all Protected Material” includes all copies, abstracts, compilations,

11 summaries, and any other format reproducing or capturing any of the Protected

12 Material. Whether the Protected Material is returned or destroyed, the Receiving

13 Party must submit a written certification to the Producing Party (and, if not the same

14 person or entity, to the Designating Party) by the 60 day deadline that (1) identifies

15 (by category, where appropriate) all the Protected Material that was returned or

16 destroyed and (2) affirms that the Receiving Party has not retained any copies,

17 abstracts, compilations, summaries or any other format reproducing or capturing any

18 of the Protected Material. Notwithstanding this provision, Counsel are entitled to

19 retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing

20 transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert

21 reports, attorney work product, and consultant and expert work product, even if such

22 materials contain Protected Material. Any such archival copies that contain or

23 constitute Protected Material remain subject to this Protective Order as set forth in

24 Section 4 (DURATION).

25

26 14.     VIOLATION
27        Any violation of this Order may be punished by appropriate measures
28 including, without limitation, contempt proceedings and/or monetary sanctions.

                                STIPULATED PROTECTIVE ORDER
                                             15
 1 IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 2 DATED: March 29, 2019        GLANCY PRONGAY & MURRAY LLP
 3                              By: s/ Robert V. Prongay
                                Robert V. Prongay
 4                              Jonathan M. Rotter
 5                              Jennifer M. Leinbach
                                1925 Century Park East, Suite 2100
 6                              Los Angeles, California 90067
                                Telephone: (310) 201-9150
 7                              Facsimile: (310) 201-9160
 8
                                Email:      info@glancylaw.com

 9                              Attorneys for Plaintiff and the Proposed Class
10 DATED: March 29, 2019        LTL ATTORNEYS LLP
11                              By: s/ Prashanth Chennakesavan
12                              Enoch Liang
                                Prashanth Chennakesavan
13                              Alex Hu
                                300 South Grand Ave., 14th Floor
14                              Los Angeles, California 90071
15
                                Telephone: (213) 612-8900
                                Facsimile: (213) 612-3773
16                              Email:prashanth.chennakesavan@ltlattorneys.com
17                              Attorneys for Defendant Bird Rides, Inc.
18

19
     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
20

21
     DATED: April 19, 2019      ____________________________________
22
                                HONORABLE ROZELLA A. OLIVER
23
                                United States Magistrate Judge
24

25

26

27

28

                             STIPULATED PROTECTIVE ORDER
                                          16
 1                                       EXHIBIT A
 2            ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3

 4 I, ________________________________________________ [print or type full

 5 name], of ______________________________________________________[print

 6 or type full address], declare under penalty of perjury that I have read in its entirety

 7 and understand the Stipulated Protective Order that was issued by the United States

 8 District Court for the Central District of California on [date] in the case of

 9 Lautemann v. Bird Rides, Inc., Case No.          2:18-cv-10049-PA-RAO. I agree to
10 comply with and to be bound by all the terms of this Stipulated Protective Order and

11 I understand and acknowledge that failure to so comply could expose me to

12 sanctions and punishment in the nature of contempt. I solemnly promise that I will

13 not disclose in any manner any information or item that is subject to this Stipulated

14 Protective Order to any person or entity except in strict compliance with the

15 provisions of this Order. I further agree to submit to the jurisdiction of the United

16 States District Court for the Central District of California for enforcing the terms of

17 this Stipulated Protective Order, even if such enforcement proceedings occur after

18 termination of this action. I hereby appoint _____________________________

19 [print or type full name] of __________________________________________

20 _______________ [print or type full address and telephone number] as my

21 California agent for service of process in connection with this action or any

22 proceedings related to enforcement of this Stipulated Protective Order.

23 Date: ______________________________________

24 City and State where sworn and signed: _________________________________

25

26 Signature: __________________________________

27

28

                                STIPULATED PROTECTIVE ORDER
                                             17
